Citation Nr: 0902076	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-29 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for headaches.

2.  Entitlement to service connection for seizures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1951 to 
October 1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  By way of a November 1999 rating decision, the RO denied 
service connection for headaches; the veteran did not appeal.

2.  Evidence received since the November 1999 RO decision is 
new to the record, and by itself or when considered with 
previous evidence of record, raises a reasonable possibility 
of substantiating the underlying claim.

3.  The veteran's currently diagnosed headaches are related 
to an in-service head injury.

4.  The veteran's currently diagnosed seizures are related to 
an in-service head injury.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim of service connection for headaches.  38 
U.S.C.A. §§ 1110, 1131, 5108 (West 2002); 38 C.F.R. §§ 3.156, 
3.303, 3.304, 3.385 (2008).

2.  The veteran has headaches that are the result of injury 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

3.  The veteran has seizures that are the result of injury 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence of record 
is sufficient to establish his entitlement to service 
connection for headaches and seizures.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2008).

I. New and Material

A decision of the RO becomes final and is not subject to 
revision on the same factual basis except when a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In this case, a November 1999 rating decision denied 
service connection for headaches; the veteran did not appeal, 
and therefore, this 1999 rating decision represents a final 
decision.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Thus, the veteran's claim for service connection for 
headaches may not be reopened unless VA has received evidence 
that was both not of record at the time of the 1999 denial, 
and that also raises a reasonable possibility of 
substantiating the claim that the veteran's headaches are 
related to military service.

Considerable evidence and argument has been added to the 
record since the prior final denial in November 1999, some of 
which rises to the level of new and material evidence-i.e., 
raises a reasonable possibility of substantiating the claim 
that the veteran's headaches are related to his time spent in 
the military.  Specifically, a July 2008 VA examiner opined 
that it was at least as likely as not that the veteran's 
current headaches were due to or the result of the head 
injury, and resulting loss of consciousness, as described by 
the veteran as having occurred while on active military duty.  
Thus, because the July 2008 VA examiner's opinion raises a 
reasonable possibility of substantiating the claim, the Board 
finds that new and material evidence to reopen a claim of 
service connection for the veteran's headaches has been 
presented, and the claim is therefore reopened.

New and material evidence has been received to reopen a claim 
of service connection for headaches; to this limited extent, 
the appeal is granted.

II. Service Connection

Background

The veteran contends that his current seizures and headaches 
are the result of an in-service head injury.  Specifically, 
the veteran stated that in 1951 while in boot camp, he was 
forced to march to the top of a building approximately 20 
feet high, and was required to jump off the building into the 
swimming pool below.  The veteran stated that he was 
frightened to jump into the pool because he did not know how 
to swim, and noted that when he would not jump, his 
instructor pushed him off, and he fell into the pool, hitting 
his head on the bottom of the pool.  The veteran alleges that 
he has experienced headaches since this incident, which he 
believes led to his seizures.  See May 1999 statement in 
support of claim.

Initially, the Board notes that the service medical records 
(SMRs) are negative for any indication of treatment or 
complaints related to headaches or seizures, and the SMRs do 
not contain evidence showing that the veteran received 
treatment for a head injury while in service.

A September 1999 progress note entry from the Omaha VA 
medical center (VAMC) noted that the veteran was pushed off a 
tower into a swimming pool while in the Navy, and was knocked 
unconscious after his head struck the bottom of the swimming 
pool.  The entry noted that since that time, the veteran has 
experienced headaches and seizures which began to occur in 
1991.

A progress note entry from the Omaha VAMC dated in April 
2000, noted that the veteran had a seizure disorder since 
1991, and also stated that he had a long history of 
headaches.  A May 2001 progress note from the Omaha VAMC 
assessed the veteran with a seizure disorder of 12 years 
duration, noting that it was probably secondary to a head 
trauma sustained in the Navy when the veteran was pushed into 
a swimming pool.  A September 2001 progress note entry 
assessed the veteran with a history of partial complex 
seizures for ten years, but noted that he did not have a 
history of significant head injury.

The record also contains a January 2003 neurology 
consultation where Z.K., M.D. noted that the veteran had a 
history of chronic seizure disorder that started in 1991, 
status post injections in the back due to a compression 
fracture.

The veteran was afforded a VA examination in July 2008 to 
determine whether his seizures and headaches were 
attributable to his period of active duty military service.  
At this examination, the veteran reported an incident which 
occurred in 1951 during basic training where he was pushed 
off a tower into a pool.  He noted that due to the nature of 
the fall, he struck his head on the bottom of the pool which 
resulted in a loss of consciousness.  He noted that he was 
seen a number of times while on active military duty and 
received analgesic pills, and stated that since this time, he 
has experienced recurrent and severe headaches.  The veteran 
reported that immediately following discharge from service he 
began to seek treatment for recurrent and severe headaches, 
and noted that sometime in the early 1960s he began having 
seizure activity associate with headaches.

The examiner, J.J., M.D., diagnosed the veteran with a 
complex partial seizure disorder, noting that epilepsy and 
headaches were problems associated with this diagnosis.  The 
examiner opined that it was at least as likely as not that 
the veteran's current headaches and seizure disorder was due 
to or the result of the head injury, and resulting loss of 
consciousness, as described by the veteran as having occurred 
while on active military duty.  The examiner explained that 
the veteran had a significant head injury which occurred 
while on active military duty, which resulted in a loss of 
consciousness.  Subsequent to this head injury, the veteran 
described the onset of recurrent headaches consistent with a 
post-concussion syndrome/post-traumatic headache.  The 
examiner noted that the veteran's history included the 
development of seizure activity, often associated with his 
headaches, that developed in a timeframe that would be 
considered a late-onset seizure following a traumatic brain 
injury, and noted that the veteran denied any seizure 
activity, recurrent headaches, or head trauma prior to the 
incident described as occurring in 1951 while on active 
military duty.  Further supporting his opinion, the examiner 
noted that he had reviewed the medical literature and 
resources, including an on-line resource which noted that 
seizures are a long recognized complication of traumatic 
brain injury (TBI), and noted that seizures that occur early 
versus late after TBI have different implications for 
prognosis and management, noting that late seizures represent 
epilepsy, and stated that while only 4 percent of all 
epilepsy cases are attributed to trauma, 13 percent of those 
cases that are of known cause are post traumatic; and TBI is 
the most important cause of symptomatic epilepsy in persons 
aged 15 to 24 years, and noted that post-traumatic epilepsy 
may begin more than 15 years following the TBI.

Law and Analysis

The pertinent law states that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).

Certain chronic diseases, including epilepsies, may be 
presumptively service connected if they become manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 
3.309(a) (2008).

Here, there is no dispute that the veteran currently 
experiences debilitating seizures and headaches.  See 
September 2008 EEG consultation note, and July 2008 VA 
examination.  The question at hand is whether his currently 
diagnosed seizure disorder and headaches are traceable to his 
period of active duty service; in particular, to an alleged 
in-service head trauma sustained when the veteran was pushed 
into a pool and hit his head.  In this regard, the Board 
notes that the veteran is competent to report an injury that 
occurred during military service.  Therefore, in essence, the 
Board's decision turns on its determination regarding the 
credibility of the veteran's account of his service.  The 
Board finds that the veteran's statements in support of his 
claim are credible and consistent with one another.  Although 
the service medical records do not document an in-service 
head trauma or complaints of headaches, throughout the years, 
the veteran has consistently relayed the same account of the 
in-service incident and his statements are not contradicted 
by any official document or account.  Further, after 
reviewing the claims file, the July 2008 examiner clearly 
found the veteran's account to be credible, opining that it 
was at least as likely as not that the veteran's current 
headaches and seizure disorder were due to or the result of 
the head injury, and resulting loss of consciousness, as 
described by the veteran as having occurred while on active 
military duty.  The examiner explained that subsequent to 
this head injury, the veteran described the onset of 
recurrent headaches consistent with a post-concussion 
syndrome/post-traumatic headache, stating that the veteran's 
history included the development of seizure activity often 
associated with his headaches that developed in a timeframe 
that would be considered a late onset seizure following a 
traumatic brain injury.   Further supporting his opinion, the 
examiner noted that he had reviewed the medical literature 
and resources, and found that seizures are a long recognized 
complication of traumatic brain injury (TBI), and that post-
traumatic epilepsy may begin more than 15 years following the 
TBI.

There is no contrary medical opinion of record.  Although the 
service records are silent as to any problem, such as 
headaches, the examiner presumably took this into account 
when providing his opinion regarding the onset of headaches 
and the late-onset seizures.  Accordingly, because the Board 
accepts the veteran's account of his service as true; and 
based on this history as reported by the veteran, and after 
examining the claims file, the July 2008 examiner opined that 
his current seizures and headaches were at least as likely as 
not the result of his in-service head trauma; the Board finds 
that the preponderance of the evidence weighs in favor of the 
claim, and therefore, service connection for headaches and 
seizures is granted.




ORDER

New and material evidence has been received to reopen the 
veteran's claim of service connection for headaches; service 
connection for headaches is granted.

Service connection for seizures is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


